Fourth Court of Appeals
                                     San Antonio, Texas
                                           March 12, 2015

                                        No. 04-15-00138-CV

                             IN RE EL CABALLERO RANCH, INC.
                                    and Laredo Marine, LLC

                                  Original Mandamus Proceeding 1

                                                ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

        On March 12, 2015, relators El Caballero Ranch, Inc. and Laredo Marine, LLC filed a
petition for writ of mandamus and motion for emergency relief pending a ruling on the
mandamus petition. The court has considered the petition for writ of mandamus and is of the
opinion that relators are not entitled to the relief sought. Accordingly, the petition for writ of
mandamus and motion for emergency relief are DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on March 12, 2015.


                                                        PER CURIAM


ATTESTED TO:          ____________________________
                      Keith E. Hottle
                      Clerk of Court




1
  This proceeding arises out of Cause No. 13-04-00108-CVL, styled Grace River Ranch, LLC v. El Caballero
Ranch, Inc. a/k/a El Caballero, LLC and Laredo Marine, LLC v. Robert W. Brittingham, pending in the 218th
Judicial District Court, La Salle County, Texas, the Honorable Stella Saxon presiding.